Citation Nr: 9923235	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-09 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disability.

2. Entitlement to an rating in excess of 30 percent for 
status post vitrectomy and cataract extraction of the left 
eye with resulting metamorphopia and anisometropia.

3. Entitlement to a rating in excess of 20 percent for 
herniated disc, L4-L5, L5-S1.

4. Entitlement to a rating in excess of 10 percent for status 
post rotator cuff tear of the right shoulder.

5. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine.

6. Entitlement to a compensable evaluation for actinic 
keratoses.

7. Entitlement to a compensable evaluation for hemorrhoids.

8. Entitlement to a compensable evaluation for status post 
erosive esophagitis.

9. Entitlement to a compensable evaluation for duodenal 
ulcer.

10. Entitlement to a compensable 
evaluation for hiatal hernia.

11. Entitlement to a compensable 
evaluation for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 until 
his retirement in July 1995.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1996 rating decision which denied service 
connection for a left shoulder disability, and which granted 
service connection for the remaining issues currently on 
appeal.  The veteran disagreed with the denial of service 
connection for a left shoulder disability and the evaluations 
assigned for the disabilities for service connection was 
granted.  

During the hearing before the undersigned, the veteran raised 
the issued of entitlement to service connection for irritable 
bowel syndrome and a right eye disability, as well as a claim 
for a total rating based on individual unemployability due to 
service-connected disability.  Since these matters were not 
developed or certified for appeal, they are referred to the 
RO for appropriate action.

The Board points out that the veteran withdrew his claim for 
service connection for a heart disability.  Accordingly, this 
decision will be limited to the issues set forth on the cover 
page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 

The issues of entitlement to an increased rating for a left 
eye disability, a lumbar spine disability, hearing loss in 
the left ear, duodenal ulcer, hiatal hernia, post erosive 
esophagitis, actinic keratoses and hemorrhoids will be 
considered in the remand section below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The service medical records contain no complaints or 
findings pertaining to the left shoulder.

3. Degenerative arthritis of the left shoulder was documented 
on Department of Veterans Affairs (VA) examination less 
than two months following the veteran's retirement from 
service.

4. The veteran's cervical spine disability is manifested by 
limitation of motion and pain, and is productive of 
moderate impairment.

5. The veteran's right shoulder disability is manifested by 
limitation of motion, pain and tenderness.


CONCLUSIONS OF LAW

1. A left shoulder, to include arthritis, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (1998).

2. The criteria for a 20 percent evaluation for a rotator 
cuff tear of the right shoulder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5201 (1998).

3. The criteria for a 20 percent evaluation for degenerative 
joint disease of the cervical spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the medical evidence concerning the onset of 
his left shoulder disability and the veteran's statements 
regarding the severity of the symptoms of his service-
connected right shoulder and cervical spine disabilities are 
sufficient to conclude that his claims are well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

I.  Service Connection for a Left 
Shoulder Disability 

Factual background

The only reference in the service medical records concerning 
the left shoulder was on the retirement examination in May 
1995.  It was reported that the veteran had decreased active 
range of motion with abduction of both shoulders.  

On VA examination of the joints in August 1995, the veteran 
related that he had constant aching pain of two to three 
years duration in the left shoulder.  He stated that he had 
problems doing activities over his head and behind his back.  
An examination revealed that external rotation of the left 
shoulder was to 60 degrees and elevation was to 160 degrees.  
Internal rotation was to 70 degrees.  There was tenderness 
over the greater tuberosity.  There was pain with resisted 
external rotation, internal rotation and adduction.  An X-ray 
study of the left shoulder revealed mild degenerative changes 
within the shoulder joint.  The examiner interpreted the X-
ray as showing no bony abnormalities and no superior 
migration of the humeral head.  The pertinent impression was 
probable rotator cuff tear versus tendonitis.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The record indicates that the veteran reported left shoulder 
complaints on the retirement examination in May 1995.  When 
he was examined by the VA approximately two months following 
his retirement from service, limitation of motion and 
tenderness of the left shoulder were found.  It was concluded 
that he had tendonitis or a rotator cuff tear.  It is also 
significant to point out that an X-ray study demonstrated the 
presence of osteoarthritis.  The Board finds, accordingly, 
that the current left shoulder condition had its onset in 
service, and that service connection is warranted.  

II. An Increased Rating for a Right 
Shoulder Disability and for 
Degenerative Joint Disease of the 
Cervical Spine

Factual background

The service medical records disclose that degenerative disc 
changes of the cervical spine were shown on an X-ray in June 
1989.  Magnetic resonance imaging of the right shoulder in 
April 1995 revealed a partial tear of the supraspinatus 
tendon.  On the retirement examination in May 1995, there was 
decreased range of motion with abduction of the right 
shoulder and limited motion of the cervical spine.  

A VA examination of the joints was conducted in August 1995.  
The veteran complained of constant aching pain in the right 
shoulder.  He had night pain and problems doing activities 
overhead and behind his back.  He had had some physical 
therapy, without significant relief.  An examination of the 
right shoulder revealed that external rotation was to 65 
degrees, elevation was to 160 degrees and internal rotation 
was to 70 degrees.  He was minimally tender over the greater 
tuberosity.  The veteran had pain with resisted external 
rotation and weakness.  There was also pain with adduction 
and internal rotation.  He was neurovascularly intact in the 
right upper extremity.  It was reported that an X-ray 
revealed no bony abnormalities.  The diagnosis was probable 
rotator cuff tear versus tendonitis.  

The veteran was afforded an examination of the neck by the VA 
in August 1995.  He complained of chronic neck pain which was 
circumferential around his neck.  The neck hurt with all 
range of motion testing.  He denied any radicular components.  
An examination revealed that forward flexion was to 45 
degrees, and extension, lateral bending and rotation were all 
to 30 degrees.  He had pain in all motions except flexion.  
There were no Spurling's signs with range of motion testing.  
There was no deformity and no significant weakness.  It was 
indicated that X-rays of the neck showed evidence of cervical 
spondylosis.  The assessment was degenerative arthritis of 
the neck without neurological involvement.  

Based on the evidence described above, the RO, by rating 
action dated in February 1996, granted service connection for 
status post tear of the right rotator cuff and for 
degenerative joint disease of the cervical spine.  A 10 
percent evaluation was assigned for each of these 
disabilities.

The veteran was seen in a service department facility in 
January 1997 for complaints of right shoulder pain.  He 
reported that his symptoms were worsening over the previous 
two to three months.  An examination revealed full range of 
motion with painful arch.  There was negative impingement 
sign and negative apprehension.  The shoulder was intact 
neurovascularly.  The assessment was painful arch syndrome of 
the right shoulder.  

The veteran was seen later in January 1997 in a VA orthopedic 
clinic.  The impression was right shoulder impingement.  

During a hearing in April 1999, the veteran testified that he 
was right-handed.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
Since the veteran's claims relative to his right shoulder and 
cervical spine have been in continuous appellate status since 
the filing of his notice of disagreement, the Board's inquiry 
must be upon all medical and lay evidence of record 
reflecting the severity of his disability since the 
submission of his claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity midway between the 
side and shoulder level or at the shoulder level.  When the 
limitation of motion is to the shoulder level, a 20 percent 
evaluation is assignable.  Diagnostic Code 5201.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

The examination conducted by the VA in August 1995 clearly 
demonstrates that the veteran has limitation of motion of the 
right shoulder, which is the major joint.  The Board also 
points out that pain on motion was also demonstrated.  Given 
the limitation of motion and pain, the Board concludes that a 
20 percent evaluation is warranted.  The Court has held that 
when a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, in the absence of more significant 
limitation of motion, there is no basis on which a 30 percent 
evaluation may be assigned.  

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  Diagnostic Code 5292 (1998).

A 40 percent evaluation may be assigned for intervertebral 
disc syndrome which is severe; recurring attacks, with 
intermittent relief, a 40 percent evaluation is assignable.  
When moderate; recurring attacks, a 20 percent evaluation may 
be assigned.  When mild, a 10 percent evaluation is 
assignable. Diagnostic Code 5293.

The VA examination conducted in August 1995 revealed at least 
slight limitation of motion in all directions.  In addition, 
the veteran had pain on all motions, except for forward 
flexion.  Under these circumstances, the Board concludes that 
a 20 percent evaluation is warranted.  See 38 C.F.R. §§ 4.40 
and 4.45; Deluca, 8 Vet. App. 202, 206.  However, in the 
absence of more significant limitation of motion or evidence 
of severe attacks of intervertebral disc syndrome, there is 
no basis on which a rating in excess of 30 percent may be 
assigned.  

The Board has considered the application of Fenderson, 12 
Vet. App. 119, and finds that the ratings assigned for the 
veteran's right shoulder and cervical spine accurately 
reflect the level of the veteran's disability from the date 
of his claim and, therefore, staged ratings are not required.


ORDER

Service connection for a left shoulder disability is granted.  
A rating of 20 percent for status post rotator cuff tear of 
the right shoulder is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.  
A rating of 20 percent for degenerative joint disease of the 
cervical spine is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits. 


REMAND

The veteran asserts that higher ratings are warranted for his 
left eye disability, a low back disability, hearing loss in 
the left ear, duodenal ulcer, hiatal hernia, post erosive 
esophagitis, actinic keratoses and hemorrhoids.  He argues 
that these disabilities have increased in severity since the 
most recent VA examination.  Service department records 
reflect that he has been seen for complaints involving his 
left eye, hearing loss and itching.  

In addition, the Board points out that when the veteran was 
examined in August 1995, he did not undergo specialized 
examinations for his gastrointestinal disabilities or 
hemorrhoids.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

As noted above, in this case, the veteran has appealed 
evaluation assigned in the rating decision which initially 
granted service connection for his hearing loss, duodenal 
ulcer, hiatal hernia, esophagitis, actinic keratoses, 
hemorrhoids and his left eye and lumbar spine disabilities.  
Accordingly, Fenderson is applicable, and the RO should 
consider its application.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his left eye and 
low back disorders, hearing loss in the 
left ear, duodenal ulcer and hiatal 
hernia, post erosive esophagitis, 
actinic keratoses and hemorrhoids since 
his retirement from service.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already 
been associated with the claims folder.

2. The veteran should then be afforded a 
VA examination by specialists in 
orthopedics, gastrointestinal disease, 
dermatology and colo-rectal disease, 
if available, to determine the nature 
and extent of his disabilities.  The 
orthopedic examiner should comment on 
any functional impairment due to pain 
and the pathology associated with pain 
should be described.  With respect to 
the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain 
is visibly manifested on movement of 
the joints, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to  pain 
attributable to the service-connected 
disability.  All necessary tests 
should be performed.  The claims 
folder should be made available to the 
examiners in conjunction with the 
examinations.

3. The RO should consider whether staged 
ratings pursuant to Fenderson, 12 Vet. 
App. 119, are applicable.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

